IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                   United States Court of Appeals
                                                                            Fifth Circuit

                                                                        FILED
                                     No. 07-50130                  September 19, 2007
                                   Summary Calendar
                                                                  Charles R. Fulbruge III
                                                                          Clerk
UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee

v.

JASON GIL

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:00-CR-457-3


Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM:*
       Jason Gil, federal prisoner # 12794-180, moves this court for leave to
proceed in forma pauperis (IFP) on appeal following the district court’s denial of
his motion seeking to re-open his direct appeal period. The district court
determined that Gil’s motion was unauthorized and untimely.
       Pursuant to Fed. R. App. P. 24(a), this court may entertain a motion to
proceed IFP when the litigant has been denied leave to proceed IFP by the
district court. To proceed IFP, Gil must demonstrate financial eligibility and a


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 07-50130

nonfrivolous issue for appeal. FED. R. APP. P. 24(a); Carson v. Polley, 689 F.2d
562, 586 (5th Cir. 1982).
      Gil has filed a brief addressing the merits of various claims relating to the
validity of his conviction and sentence. He has not, however, briefed the basis
for the district court’s denial of his motion, and that issue is therefore
abandoned.    See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993);
Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
1987). Because Gil fails to show that he will raise a nonfrivolous issue on
appeal, his motion to proceed IFP is denied. See Rule 24(a); Carson, 689 F.2d at
586. The appeal is without merit and is dismissed as frivolous. See Howard v.
King, 707 F.2d 215, 219-20 (5th Cir. 1983); 5TH CIR. R. 42.2.
      MOTION FOR IFP DENIED; APPEAL DISMISSED.




                                        2